DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2019/0087937 A1) in view of Tian et al. (US 2018/0075291 A1). 

Regarding claims 1, 10, and 13, and using claim 1 as an example, Saito discloses, except for elements highlighted in italicized bold below, an image processing apparatus (


    PNG
    media_image1.png
    443
    620
    media_image1.png
    Greyscale

	
), comprising:



    PNG
    media_image2.png
    612
    726
    media_image2.png
    Greyscale

A plurality of faces are tracked and stored, and then used to select a first best shot:

    PNG
    media_image3.png
    554
    701
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    559
    494
    media_image4.png
    Greyscale

); and 

a processor, coupled to the memory (

    PNG
    media_image2.png
    612
    726
    media_image2.png
    Greyscale

 ), configured to: 

acquire a pixel value pattern (face images comprising pixels are acquired from the tracked facial images:



    PNG
    media_image5.png
    400
    686
    media_image5.png
    Greyscale

 ) indicating a relationship between positions in a given direction and pixel values in an area having parts of the face of each of the plurality of images, and 

select an image to be processed from the plurality of images based on the pixel value patterns of the plurality of images (Saito selects an image to be compared with a registered image based on an angle of a face within one of the tracked images:


    PNG
    media_image6.png
    522
    706
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    702
    692
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    586
    713
    media_image8.png
    Greyscale

).


    PNG
    media_image9.png
    246
    694
    media_image9.png
    Greyscale

 ), 

	Saito does not teach how this “angle” processing is performed, including the limitation of “acquire a pixel value pattern indicating a relationship between positions in a given direction and pixel values in an area having parts of the face of each of the plurality of images”. 

	Tian also discloses a system for the selection of a face image for comparison to a registered image (

    PNG
    media_image10.png
    818
    626
    media_image10.png
    Greyscale


 ), wherein Tian addresses the same problem of selecting a face image based on an “angle” that faces a frontal direction (

    PNG
    media_image11.png
    275
    695
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    188
    482
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    328
    695
    media_image13.png
    Greyscale

 
    PNG
    media_image14.png
    363
    680
    media_image14.png
    Greyscale

), 


    PNG
    media_image15.png
    404
    683
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    310
    671
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    234
    689
    media_image17.png
    Greyscale


As seen above, a pixel value pattern of a face is acquired, and features points are detected, indicating a relationship between positions in a given direction and pixel values in an area having parts of the face;  

	NOTE:  all the claim requires is that a pixel value pattern is acquired that indicates such a relationship, and Tian teaches the acquisition of such a pattern; the relationship of a given direction is taught by Tian by the subsequent processing of Tian, whereby Tian determines the direction of the face from the feature points as follows:


    PNG
    media_image18.png
    208
    473
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    334
    687
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    774
    675
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    300
    681
    media_image21.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize, as the algorithm for determining face direction required by but not specifically taught by Saito, the algorithm taught by Tian as described above, because, as would be understood by one of ordinary skill in the art, to use of Joint-Haarlike features for determining a face direction is a computationally simple, quick, and accurate technique.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Saito, while the teaching of Tian continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned 

Regarding claim 9, the image processing apparatus according to claim 1, wherein the image to be processed is an image to be registered or to be authenticated (Saito teaches that the images are to be authenticated:

    PNG
    media_image22.png
    517
    708
    media_image22.png
    Greyscale

	NOTE:  While not required at this time, it is noted that the Tian reference teaches that the images selected based on face angle are for registration or authentication:


    PNG
    media_image23.png
    309
    624
    media_image23.png
    Greyscale

).


Claims 1, 2, 6, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2019/0087937 A1) in view of Ishii (US 2006/0210124 A1).   

Regarding claims 1, 10, and 13, and using claim 1 as an example, Saito discloses, except for elements highlighted in italicized bold below, an image processing apparatus (


    PNG
    media_image1.png
    443
    620
    media_image1.png
    Greyscale

	
), comprising:

a memory that stores a plurality of images acquired by image-capturing a face of a person (

    PNG
    media_image2.png
    612
    726
    media_image2.png
    Greyscale

A plurality of faces are tracked and stored, and then used to select a first best shot:

    PNG
    media_image3.png
    554
    701
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    559
    494
    media_image4.png
    Greyscale

); and 

a processor, coupled to the memory (

    PNG
    media_image2.png
    612
    726
    media_image2.png
    Greyscale

 ), configured to: 

acquire a pixel value pattern (face images comprising pixels are acquired from the tracked facial images:



    PNG
    media_image5.png
    400
    686
    media_image5.png
    Greyscale

 ) indicating a relationship between positions in a given direction and pixel values in an area having parts of the face of each of the plurality of images, and 

select an image to be processed from the plurality of images based on the pixel value patterns of the plurality of images (Saito selects an image to be compared with a registered image based on an angle of a face within one of the tracked images:


    PNG
    media_image6.png
    522
    706
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    702
    692
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    586
    713
    media_image8.png
    Greyscale

).


    PNG
    media_image9.png
    246
    694
    media_image9.png
    Greyscale

 ), 

	Saito does not teach how this “angle” processing is performed, including the limitation of “acquire a pixel value pattern indicating a relationship between positions in a given direction and pixel values in an area having parts of the face of each of the plurality of images”. 

	Ishii teaches a system for recognizing a face (

    PNG
    media_image24.png
    375
    697
    media_image24.png
    Greyscale


), and addresses the same problem of detecting a face direction/angle (

    PNG
    media_image25.png
    611
    701
    media_image25.png
    Greyscale

 ), 

	Wherein Ishii teaches the missing limitation of  “acquire a pixel value pattern indicating a relationship between positions in a given direction and pixel values in an area having parts of the face of each of the plurality of images” (the facial area extraction:


    PNG
    media_image26.png
    738
    602
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    802
    1119
    media_image27.png
    Greyscale

	The pixels in the facial area are subsequently used to calculate/determine the face angle as follows:

    PNG
    media_image28.png
    886
    671
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    886
    1218
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    595
    722
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    759
    709
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    215
    695
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    256
    700
    media_image33.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize, as the algorithm for determining facial angle/direction as required but unspecified by Saito, the algorithm taught by Ishii as described immediately above, because the Ishii technique operates directly on pixel values and is computationally simple and requires very simple mathematics and yet is an accurate method of determining which direction a face is pointing.  Further, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or 

Regarding claims 2, 11, and 14, and using claim 2 as an example, the image processing apparatus according to claim 1, wherein,  at positions of pixels in the given direction (taught by Ishii in the Saito/Ishii combination:  A vertical direction; 

    PNG
    media_image34.png
    245
    698
    media_image34.png
    Greyscale


 ), the processor calculates a statistic on pixel values from pixel values of a plurality of pixels aligned in a direction perpendicular to the given direction (Ishii:

    PNG
    media_image35.png
    256
    689
    media_image35.png
    Greyscale


), acquires, as the pixel value pattern, a pattern indicating a relationship between positions of pixels in the given direction and the statistic, calculates a characteristic value by using the pixel value pattern (Ishii: whether is face is forward, left, or right:

    PNG
    media_image36.png
    953
    705
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    822
    1199
    media_image37.png
    Greyscale



 ), and selects the image to be processed based on the characteristic values of the plurality of images (Saito as modified by Ishii above).

Regarding claim 6, the image processing apparatus according to claim 2, wherein the processor calculates a frontal degree indicating how much the face included in each of the plurality of images turns to the front (Saito as modified by Ishii as described in the rejection of claims 1, 2 and 6 above), and selects an image to be processed based on the characteristic value of each of the plurality of images and the frontal degree of each of the plurality of images (Saito as modified by Ishii as described in the rejection of claim 1 above).

Allowable Subject Matter
Claims 3-5, 7, 8, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 3, 12, and 15, and using claim 3 as an example, in the context of the claim as a whole, the prior art of record does not teach or suggest the additional limitations of:  “the processor acquires the pixel value pattern by using a top-bottom direction of the face as the given direction and using intensity values as the pixel values and calculates a third harmonic component in a frequency characteristic of the pixel value pattern as the characteristic value”.

Regarding claim 4, in the context of the claim as a whole, the prior art of record does not teach or suggest the additional limitations of:  “acquires the pixel value pattern by using a right-left direction of the face as the given direction and using intensity values as the pixel values and calculates a second harmonic component in a frequency characteristic of the pixel value pattern as the characteristic value”.

Regarding claim 5, in the context of the claim as a whole, the prior art of record does not teach or suggest the additional limitations of:  “the processor acquires a pixel value pattern in a top-bottom direction of the face by using the top-bottom direction of the face as the given direction and using intensity values as the pixel values and calculates a third harmonic component in a frequency characteristic of the pixel value pattern in the top-bottom direction of the face as the characteristic value”  or “acquires a pixel value pattern in a right-left direction of the face by using the right-left direction of the face as the given direction and using intensity values as the pixel values, calculates a 

Regarding claim 7, in the context of the claim as a whole, the prior art of record does not teach or suggest the additional limitations of:  “selects a given number of images as the images to be processed by repeating operations of calculating a statistic of each of the plurality of images, referring to characteristic values of the plurality of images in decreasing order of the frontal degrees, and, when a difference between the referred characteristic value and the statistic on the characteristic value is higher than a threshold value, referring to the characteristic value of a next image, and when the difference is lower than the threshold value, selecting the image having the referred characteristic value as the image to be processed.”

Regarding claim 8, in the context of the claim as a whole, the prior art of record does not teach or suggest the additional limitations of:   “obtains the plurality of images by repeating operations of referring to a captured time of an image including the face in order of captured times, and when a difference between the referred captured time and the captured time of an immediately previously obtained image is shorter than a given time, referring to a captured time of a next image, and when the difference between the referred captured time and the captured time of the immediately previously obtained image is longer than the given time, obtaining the image having the referred captured time.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665